DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10976994. Although the claims at issue are not identical, they are not patentably distinct from each other because they are wording variations covering the same scope as shown in the claim mapping table below:
Application under examination
U.S. Patent No. 10976994
1. (Currently amended) An audio apparatus comprising: a receiver which receives audio data transmitted from an external apparatus; a sound emitter which performs sound emission of the audio data received by the receiver; a detector which detects connection with other apparatus before the receiver receives the audio data transmitted from the external apparatus; a communicator which performs the connection with the other apparatus; a generator which generates sound emission control information relating to sound emission of the other apparatus in a case where the communicator is in the connection with the other apparatus; and a 


.


Claims 2, 3, 7, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10976994 in view of  Seydoux (US 20070160225 A1) hereinafter Seydoux.
Regarding claim 2, claim 1 of the patent teaches the apparatus of claim 1, claim 1 of the patent does not specifically disclose the apparatus further comprising wherein the detector detects the connection with the other apparatus the communicator establishes a wireless link with the other apparatus however, 
Since it is known in the art as evidenced by Seydoux for an apparatus to further comprise wherein the detector detects the connection with the other apparatus the communicator establishes a wireless link with the other apparatus in (“the connection with the various loudspeakers lasts so long as the speakers are powered: when the system is on standby, i.e. apparently inactive for a user, the wireless connections between the loudspeakers remain active, although carrying reduced information traffic, so as to enable the configuration of the network to be maintained and so as to enable the network to be ready at any moment to detect an external signal.” in ¶[0061]),
An ordinary skilled in the art would have been motivated to modify claim 1 of the patent with the teachings of Seydoux for the benefit of improving the power savings of the apparatus,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 1 of the patent with Syedoux.
Regarding claim 3, claim 1 of the patent teaches the apparatus of claim 1, claim 1 of the patent does not specifically disclose the apparatus further comprising wherein the detector detects the connection with the other apparatus the audio apparatus is powered on however, 

An ordinary skilled in the art would have been motivated to modify claim 1 of the patent with the teachings of Seydoux for the benefit of improving the power savings of the apparatus,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 1 of the patent with Seydoux.
Regarding claim 7, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 2 (see rejection of claim 2 above).
Regarding claim 8, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 3 (see rejection of claim 3 above).
Claims 4, 5, 9, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10976994 in view of Sanders (US 20120051560 A1) hereinafter Sanders.
Regarding claim 4, claim 1 of the patent teaches the apparatus of claim 1, claim 1 of the patent does not specifically disclose the apparatus further comprising wherein the generator updates the set information in response to an operation of changing the set information, and generates the sound emission control information based on the updated set information however, 

An ordinary skilled in the art would have been motivated to modify claim 1 of the patent with the teachings of Sanders for the benefit of improving the versatility of the apparatus,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 1 of the patent with Sanders.
Regarding claim 9, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 4 (see rejection of claim 4 above).
Regarding claim 5, claim 1 of the patent teaches the apparatus of claim 1, claim 1 of the patent does not specifically disclose the apparatus further comprising wherein a value of the volume, the generator generates a sound emission control command based on the changed value of the volume and transmits the sound emission control command to the other apparatus however, 
Since it is known in the art as evidenced by Sanders for an apparatus to further comprise wherein a value of the volume, the generator generates a sound emission control command based on the changed value of the volume and transmits the sound emission control command to the other apparatus in (“the device can transmit control signals reflecting the adjusted volume settings to audio output devices 104, 106 so that their volume levels can be modified appropriately.” in ¶[0049]),
An ordinary skilled in the art would have been motivated to modify claim 1 of the patent with the teachings of Sanders for the benefit of improving the versatility of the apparatus,

Regarding claim 10, claim is rejected for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of rejected claim 5 (see rejection of claim 5 above).
Allowable Subject Matter
Claims 1-10 would be allowed if the nonstatutory double patenting rejection is overcome.
Most relevant prior art of record is Ueda et al. (US 20090109894 A1) hereinafter Ueda.
Regarding claim 1, Ueda teaches An audio apparatus (100 in Fig. 2) comprising: a receiver which receives audio data transmitted from an external apparatus (“The technologies on which the links 115 and 915 are based dictate what is entailed in forming those links, and those links may be of any of a wide variety of types employing RF signals, infrared signals, or any of a variety of other forms of wireless transmission media” in [0026]); a sound emitter (acoustic driver 170 in Fig. 2) which performs sound emission of the audio data received by the receiver (“The wireless audio devices 100a and 100b are meant to wirelessly receive audio and enable output of that audio in audible form.” in ¶[0022]); Ueda does not specifically disclose the apparatus further comprising a detector which detects connection with other apparatus before the receiver receives the audio data transmitted from the external apparatus; a communicator which performs the connection with the other apparatus; a generator which generates sound emission control information relating to sound emission of the other apparatus the communicator is in the connection with the other apparatus; and a transmitter which transmits the sound emission control information generated by the generator to the other apparatus, wherein the sound emission control information includes set information on at least one of band and volume.
The following is the reason for allowance of claim 1:

Therefore the claim would be allowed for the limitations above in combination with all the other limitations of the claim if the nonstatutory double patenting rejection is overcome.
Regarding claims 2-5, claims would be allowed for their dependency on would be allowed claim 1 if the nonstatutory double patenting rejection is overcome.
Regarding claim 6, claim would be allowed for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of would be allowed claim 1 if the nonstatutory double patenting rejection is overcome (see reasons for would be allowance of claim 1 above).
Regarding claims 7-10, claims would be allowed for their dependency on would be allowed claim 6 if the nonstatutory double patenting rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/Examiner, Art Unit 2654